TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00734-CV


Michael Scott Giesler, Appellant

v.

Kelly Ann Giesler, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. D-1-FM-06-004964, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


O R D E R
PER CURIAM
		Karl E. Hays, counsel for appellee, has filed a motion to withdraw as counsel
and substitute Patrick G. O'Brien as sole counsel for appellee.  The motion complies with the
requirements of rule 6.5 of the Texas Rules of Appellate Procedure.  See Tex. R. App. P. 6.5(b), (d). 
We grant the motion.
		It is ordered September 3, 2009.


Before Justices Patterson, Puryear and Pemberton